Citation Nr: 0530299	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  02-15 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for a bilateral foot 
disability.  

3.  Entitlement to service connection for residuals of a 
groin injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from October 1943 to October 
1945.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a March 2002 decision by the 
RO which, in part, denied service connection for the 
disabilities currently on appeal.  A personal hearing at the 
RO was held in December 2002, and before the undersigned 
member of the Board at the RO in June 2004.  The Board 
remanded the issues on appeal for additional development in 
October 2004.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  A back disability was not present in service or until 
many years after service, and there is no competent medical 
evidence that any current back disability is related to 
service.  

3.  A bilateral foot disability was not present in service or 
until many years after service, and there is no competent 
medical evidence that any bilateral foot disability is 
related to service.  

4.  The veteran is not shown to have a groin disability at 
present which is related to service.  




CONCLUSIONS OF LAW

1.  The veteran does not have a back disability due to 
disease or injury which was incurred in or aggravated by 
service nor may arthritis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 5100, 5102, 5103, 
5103A, 5106, 5107 (West 2002); 38 C.F.R. §§  3.159, 3.303, 
3.307, 3.309 (2005).  

2.  The veteran does not have a bilateral foot disability due 
to disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§  3.159, 3.303 (2005).  

3.  The veteran does not have a groin disability due to 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§  3.159, 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") held, in 
essence, that VA must provide notice "upon receipt" and 
"when" a substantially complete application for benefits is 
received.  The "notice" to the claimant is to include a 
request for any information and medical or lay evidence that 
is necessary to substantiate the claim.  The "notice" also 
requires that VA will inform the claimant which information 
and evidence, if any, that the claimant is to provide to VA 
and which information and evidence, if any, that VA will 
attempt to obtain on behalf of the claimant.  VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
II also mandated that notice precede an initial unfavorable 
AOJ (agency of original jurisdiction) decision on a service-
connection claim.  For the reasons enumerated below, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case, or to result in 
prejudice to the veteran.  As such, the Board concludes that 
any such error is harmless, and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

The issues currently on appeal arise from a claim received in 
December 2001.  The Board concludes that information and 
discussion as contained in the March 2002 rating decision, 
the statement of the case issued in July 2002, and the June 
2003 and August 2005 supplemental statements of the case 
(SSOC), the Board remand in October 2004, and in the letter 
sent to the veteran in October 2004 have provided him with 
sufficient information regarding the applicable regulations.  
Additionally, these documents notified him of his 
responsibility to submit evidence showing a relationship 
between his current disabilities and service, of what 
evidence was necessary to substantiate a claim of service 
connection; why the current evidence was insufficient to 
award the benefits sought, and instructed to submit any 
evidence in his possession.  The veteran testified at a 
personal hearing at the RO and before the undersigned member 
of the Board at the RO in December 2002 and June 2004, 
respectively.  Thus, the veteran has been provided notice of 
what VA was doing to develop the claims, notice of what he 
could do to help his claims, and notice of how the claims 
were still deficient.  Clearly, from submissions by and on 
behalf of the veteran, he is fully conversant with the legal 
requirements in this case.  Thus, the content of the letters 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claims and is familiar 
with the law and regulations pertaining to the claims.  See 
Desbrow v. Principi, 17 Vet. App. 207 (2004); Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) (holding that failure 
to comply with VCAA constitutes nonprejudicial error 
"[w]here the facts averred by a claimant cannot conceivably 
result in any disposition of the appeal other than affirmance 
of the Board decision").  

Based on the above, the Board concludes that any defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Although the Court has not 
specified how the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  There is no basis for concluding that harmful 
error occurs simply because a claimant receives VCAA notice 
after an initial adverse adjudication.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Therefore, to decide the 
appeal would not be prejudicial error to the veteran.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by him is harmless.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  In this regard, the Board notes that 
the veteran's service medical records are associated with 
this claims file, as are available VA medical records.  The 
Board notes that there does not appear to be any outstanding 
available medical records that are relevant to this appeal, 
as VA obtained all medical records identified by the veteran 
and/or his representative.


Factual Background

Service medical records are silent for any complaints, 
treatment, abnormalities, or diagnosis referable to any back, 
foot, or groin problems during service.  The veteran's 
separation examination in October 1945 was also negative for 
any pertinent complaints or abnormalities.  There was no 
evidence of any musculoskeletal defects or hernia, and his 
feet and genitourinary system were normal.  

On his original application for VA benefits, received in 
November 1945, and on subsequent claims received in March 
1996, and March 1998, the veteran made no mention of any 
back, foot, or groin problems.  

When examined by VA in June 1998, the veteran made no mention 
of any back, foot, or groin problems, and no pertinent 
abnormalities were noted on examination at that time.  The 
veteran had full range of motion of the back and feet, there 
was no atrophy or swelling of any joints, and no tenderness 
or discoloration.  Straight leg raising was negative.  Except 
for some slight hammertoes of the small toes, his feet were 
normal.  His abdomen was obese and there was evidence of a 
ventral hernia and a spermatocele on the left testicle.  The 
diagnoses included spermatocele of the left testicle.  

At a personal hearing at the RO in December 2002, the veteran 
testified that he was kicked in his back and groin by another 
soldier on an obstacle course during basic training.  The 
next morning, he reportedly could not get his shoes on 
because his feet were swollen and he went on sick call.  He 
said that the doctor did not examine his back or groin, told 
him that he needed to get used to Army shoes, and put him on 
light duty for two weeks.  He testified that his back 
bothered him constantly ever since the initial injury, at 
times so bad that he needed help getting into his plane, but 
that he never went on sick call again during service.  He 
testified that he saw a private doctor in North Carolina once 
during service and that he was seen by a couple of private 
doctors after service, but that the physicians had been 
deceased for more than 15 or 20 years and he has been unable 
to locate any medical records.  All of his treatment since 
then has been by the VA.  The veteran also testified that his 
service medical records were destroyed in a plane crash.  He 
said that he was scheduled to fly back to the States, but was 
bumped from the plane at the last minute without his records, 
and that the plane crashed.  

The veteran's testimony at a hearing before the undersigned 
member of the Board at the RO in June 2004 was essentially 
the same as he provided at the RO hearing and will not be 
repeated.  

The evidentiary record includes numerous VA medical records 
showing treatment for various maladies, including back and 
foot pain, and testicular swelling from 1993 to the present.  
The records showed treatment for left testicular swelling in 
December 1993.  The veteran reported a remote history of 
trauma and swelling in the testicle for about 8 years, but 
said that it didn't bother him and that he had no other 
symptoms.  The impression was benign scrotal process.  A 
scrotal ultrasound revealed normal testes, bilaterally, with 
minimal hydrocele and multiple cystic changes in the left 
scrotum consistent with hematocele, spermatocele, or 
varicocele.  

An outpatient report showed treatment for lower back pain in 
December 1999.  At that time, the veteran reported that he 
was well until that morning when he felt a sharp pain in his 
right lower back region.  X-ray studies revealed degenerative 
disease at L1-2 and osteophytes at L3-4, but no obvious 
source of pain.  The diagnosis was probable musculoskeletal 
back pain.  He was seen on numerous occasions thereafter, 
including in January 2004 after he twisted his back.  An MRI 
at that time revealed minimal degenerative changes throughout 
the lumbar spine without evidence of spinal stenosis or 
herniation.  

VA medical reports show treatment on numerous occasions for 
diabetes mellitus with peripheral neuropathy of the feet and 
onychomycosis.  A report in February 2003 showed no 
ulcerations of the feet.  The veteran was informed that he 
probably had some symptoms of peripheral neuropathy in his 
right fourth toes related to his diabetes mellitus, but there 
were no other signs or symptoms of any injury, and the 
veteran denied any history of trauma.  Diabetic foot 
education was discussed with the veteran.  

Service Connection

Under the applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service, during a period of war.  38 U.S.C.A. § 1110 
(West 2002).  In addition, certain chronic diseases such as 
arthritis may be presumed to have been incurred in or 
aggravated by service if manifest to a compensable degree 
within one year of discharge from service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).

Alternate methods are provided within this framework by which 
service connection may be granted.  For example, the 
chronicity provisions of 38 C.F.R. § 3.303(b) (2005) are 
applicable where evidence, regardless of its date, shows that 
a claimant had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).  



Analysis

The veteran contends that he injured his feet and was kicked 
in the groin and back during basic training, and believes 
that service connection should be established for residuals 
of back, foot, and groin injuries.  Although he testified 
that he was seen for his injuries on one occasions in service 
and placed on light duty for two weeks, his service medical 
records are silent for any complaints, treatment, 
abnormalities, or diagnosis referable to any problems or 
residuals of injuries to his back, feet, or groin.  His 
separation examination in October 1945 was also negative for 
any pertinent complaints, and there was no evidence of any 
foot or genitourinary abnormalities, musculoskeletal defects, 
or hernia.  

Regarding the veteran's testimony that his service medical 
records were lost or destroyed in a plane crash, the Board 
notes that while not extensive, his service medical records 
include his entrance and separation examinations and several 
out- and inpatient records for treatment of various maladies 
beginning in November 1943 (while he was in basic training).  
The veteran testified that the reason he never sought medical 
attention for his back, foot, and groin injuries after his 
initial visit in basic training was because he had no faith 
in Army doctors.  Yet, the record shows that he went on sick 
call on numerous occasions for a variety of problems ranging 
from bronchitis to a left ankle strain.  The fact that he 
sought medical attention for relatively minor medical 
problems but testified that he didn't seek medical attention 
for chronic back problems because he had no faith in military 
doctors appears to be contradictory.  The fact that the 
claims file contains original copies of service medical 
records from entrance to separation weighs against his 
assertion that they were destroyed.  

As to his back disability, while he testified that he had 
chronic problems ever since his injury in service, the first 
reported complaint of any back problem was in 1999.  He 
testified that he was treated by two private physicians until 
they passed away some 15 to 20 years ago, but offered no 
explanation as to the absence of any complaints or treatment 
for back problems until 1999.  It seems reasonable to expect 
that if he had a chronic back problem since 1943, he would 
have made some reference to it when he first sought medical 
attention by VA in 1993, or at some point prior to 1999.  

The fact that the veteran never mentioned any back, foot, or 
groin problems on his original application for VA 
compensation benefits in 1945, on subsequent claims in 1996 
or 1998, or when examined by VA in June 1998 weighs against a 
finding that he had chronic back, foot, or groin problems 
ever since service.  The first evidence of any complaints or 
abnormalities referable to the groin area was in December 
1993, more than 58 years after discharge from service.  
Similarly, the first objective evidence of any back problem 
was in 1999.  The veteran's only current foot disability, 
peripheral neuropathy and onychomycosis, are shown to be 
related to his nonservice-connected diabetes mellitus.  

As noted above, direct service connection requires a finding 
that there is a current disability that has a definite 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  

Here, there was no objective evidence of any back, foot, or 
groin injury in service and no evidence of any disability 
until more than 58 years after discharge from service.  
Furthermore, the veteran has presented no competent medical 
evidence relating any current back, foot, or groin disability 
to military service.  While he is competent to relate that he 
experienced symptoms in service, he is not a medical 
professional competent to offer an opinion as to the etiology 
of any current back, foot, or groin disability.  Savage, 10 
Vet. App. at 495; see Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Inasmuch as there is no evidence of a back, foot, or groin 
injury or disability in service, and no competent medical 
evidence relating any current disability to military service, 
the Board finds that there is no basis to grant service 
connection.  Accordingly, the appeal is denied.  




ORDER

Service connection for a back disability is denied.  

Service connection for a bilateral foot disability is denied.  

Service connection for residuals of a groin injury is denied.  




		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


